Exhibit 10.2

AMENDMENT TO THE

PEPCO HOLDINGS, INC.

SECOND REVISED AND RESTATED

EXECUTIVE AND DIRECTOR DEFERRED COMPENSATION PLAN

This Amendment (this “Amendment”) to the Pepco Holdings, Inc. Second Revised and
Restated Executive and Director Deferred Compensation Plan (the “Plan”) is made
by PEPCO HOLDINGS, INC., a Delaware corporation (the “Company”), effective as of
the closing of the merger with Exelon Corporation (the “Amendment Effective
Date”). Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Plan.

WHEREAS, the Plan was amended and restated in its entirety by the Company on
December 15, 2011; and

WHEREAS, Section 7.01 of the Plan provides that the Company may amend the Plan
at any time, subject to certain exceptions; and

WHEREAS, the Company has entered into an Amended and Restated Agreement and Plan
of Merger, dated July 18, 2014 (the “Merger Agreement”), by and among the
Company, Exelon Corporation, a Pennsylvania corporation (“Exelon”), and Purple
Acquisition Corp., a Delaware corporation and an indirect, wholly owned
subsidiary of Exelon (“Merger Sub”), providing for the merger of Merger Sub with
and into the Company (the “Merger”), with the Company surviving the Merger as a
wholly owned subsidiary of Exelon, which was approved by the stockholders of the
Company at a special meeting held on September 23, 2014; and

WHEREAS, Article IV of the Merger Agreement sets forth provisions for the
exchange and cancellation of the Company’s common stock, $.01 par value per
share, and the settlement of Company Awards (including amounts of Deferred
Compensation credited to Directors in the form of phantom shares under the Plan
(“Phantom Shares”)) that are outstanding as of the effective time of the Merger;
and

WHEREAS, the Compensation/Human Resources Committee of the Board has
recommended, and the Board has determined, that it is in the best interests of
the Company to amend the Plan as set forth herein to give effect to the
provisions of Article IV of the Merger Agreement with respect to the Phantom
Shares and the Plan.

NOW, THEREFORE, BE IT RESOLVED, that, pursuant to Section 7.01 of the Plan, the
provisions of the Plan are hereby deemed amended to the extent required to
(i) permit all Phantom Shares credited to Directors under the Plan as of the
Amendment Effective Date to be settled in accordance with Section 4.3 of the
Merger Agreement, and (ii) eliminate the right of any Executive or Director to
elect to have his or her Deferred Compensation expressed in the form of Phantom
Shares or credited to a Phantom Share account; and be it



--------------------------------------------------------------------------------

FURTHER RESOLVED, that, effective as of the Amendment Effective Date, each
reference in the Plan to “this Plan,” “hereunder,” “hereof” or words of like
import referring to the Plan, shall mean and be a reference to the Plan, as
amended by this Amendment; and be it

FURTHER RESOLVED, that, effective as of the Amendment Effective Date, the
amendment to the Plan as provided in this Second Amendment shall apply to and be
binding upon each Executive and Director.

[Signature page appears on following page]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Company has caused this Amendment to be signed this 23rd
day of March, 2016.

 

ATTEST:     Pepco Holdings, Inc. By:  

/s/ Jane K. Storero

    By:  

/s/ Joseph M. Rigby

        Jane K. Storero             Joseph M. Rigby         Secretary      
      Chairman of the Board, President               and Chief Executive Officer

 

-3-